Case 1:21-cv-00197-PLM-SJB ECF No. 22, PageID.894 Filed 07/06/21 Page 1 of 20




                                       UNITED STATES DISTRICT COURT
                                       WESTERN DISTRICT OF MICHIGAN
                                            SOUTHERN DIVISION


 BEVERLY ANDERSON,
 individually and on behalf of all                             CASE NO: 1:21-cv-00197-PLM-SJB
 others similarly situated,

            Plaintiff,                                         HON. PAUL L. MALONEY

 v.
                                                               ORAL ARGUMENT REQUESTED
 CATALINA STRUCTURED FUNDING, INC.,

            Defendant.



              PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S
           MOTION TO DISMISS FIRST AMENDED CLASS ACTION COMPLAINT

           Plaintiff Beverly Anderson hereby responds in opposition to Defendant Catalina Structured

Funding, Inc.’s Motion to Dismiss First Amended Class Action Complaint (the “Motion” or

“Mot.”), [DE 14], and in support states:

      I.      INTRODUCTION

           Over the years, “a number of commentators, courts, and legislatures have become

concerned by the growing number of companies, sometimes called ‘factoring companies,’ that

‘purchase’ structured settlements from personal injury victims by paying the victim immediate

cash for the right to future payments under the settlement.” Granati v. Stone St. Cap., Inc. (In re

Granati),      270       B.R.   575,    588   (Bankr.   E.D.    Va.   2001)   (quoting   Leo   Andrada,

Note, Structured Settlements: The Assignability Problem, 9 S. Cal. Interdisciplinary L.J. 465, 465

(2000)) (emphasis supplied). “While formally documented as a purchase, ‘in practice, the

transaction resembles a loan, where the factoring company lends money to be repaid later, plus
Case 1:21-cv-00197-PLM-SJB ECF No. 22, PageID.895 Filed 07/06/21 Page 2 of 20




interest.’” Id. at 589. “The effective interest rate is often quite high compared to conventional loan

transactions.” Id. (citing report by the leading factoring company that its effective interest rate is

about 21% per year).

       Defendant is one such factoring company that “purchases” structured settlements.

Defendant tracks down recipients of structured settlements and engages in aggressive telephone

solicitations so that it can charge those individuals exorbitant fees that are represented as discount

rates and/or interest fees, some of which approach or exceed state usury limits. As alleged in the

operative First Amended Complaint, Defendant charges consumers for the loan products and

services it provides, either directly or through discounted rates.

       The sole argument Defendant raises in its Motion is that it did not violate the Telephone

Consumer Protection Act (“TCPA”) because it was attempting to “purchase” Plaintiff’s and the

Class members’ structured settlements and was not trying to sell them anything. Defendant’s

argument ignores the allegations of Plaintiff’s First Amended Complaint, common sense, and

Defendant’s own court filed documents.1 In fact, at least one district court rejected this exact

argument in the context of a TCPA class action. See Buja v. Novation Capital, Ltd. Liab. Co., No.

15-81002-CIV-MARRA, 2017 U.S. Dist. LEXIS 231500 (S.D. Fla. Mar. 30, 2017) (rejecting

argument by a structured-settlement defendant that it was not engaged in telephone solicitations

because it “purchases” settlements).

       As alleged in Plaintiff’s First Amended Complaint, Defendant sells various services

associated with the consummation of structured-settlement transactions. Defendant does not

provide these services for free; it charges consumers high fees that are reflected as discounted rates



1
  Plaintiff agrees with Defendant that this Court may take judicial notice of court filings in cases
involving Defendant and hereby requests that the Court take judicial notice of the court filings
attached to Plaintiff’s Request for Judicial Notice (“RJN”), [DE 21-1], Exhibits 1 – 7.
                                                  2
Case 1:21-cv-00197-PLM-SJB ECF No. 22, PageID.896 Filed 07/06/21 Page 3 of 20




and/or interest fees. Defendant accuses Plaintiff’s arguments of being “illogical” and attempts to

conceal its practices by cherry-picking and presenting to this Court nearly 300 pages of court

filings that simply confirm the unsurprising fact that Defendant is required to obtain court approval

before it convinces consumers to hand over their structured settlements. The reason Defendant is

required to seek such court approval is “[b]ecause the underlying purpose of a structured settlement

is not only to compensate an injured party but also to protect the party from his or her own

improvidence[.]” Granati v. Stone St. Cap., Inc. (In re Granati), 270 B.R. at 578; see also Allstate

Settlement Corp. v. Rapid Settlements, Ltd., 559 F.3d 164, 165 (3d Cir. 2009) (“Because of abusive

practices employed by some factoring companies, at least forty-three state legislatures have

enacted statutes requiring court approval of a transfer of future structured settlement payments.”).

          In Michigan, Defendant is not required to disclose to consumer the effective interest rate

that they are paying Defendant for its services. However, in other jurisdictions, for example

California (where Defendant is headquartered) and Florida, Defendant must disclose to consumers

that they are paying Defendant for its services in the form high interest rate charges. The following

are just a few examples from cases involving Defendant:

                  1. In Re: Justin Brown and Catalina Structured Funding, Inc.: “YOU
                     WILL BE PAYING THE EQUIVALENT OF AN INTEREST
                     RATE OF 16.252% PER YEAR.”2

                  2. In Re: Olubajo Brooks and Catalina Structured Funding, Inc.:
                     “YOU WILL BE PAYING THE EQUIVALENT OF AN
                     INTEREST RATE OF 10.268% PER YEAR.”3

                  3. In Re: David Dallas and Catalina Structured Funding, Inc.: “Based
                     on the new amount that you will receive from us and the amounts
                     and timing of the structured settlement payments that you are


2
    See RJN, Ex. 1 at Bates 020.
3
    Id., Ex. 2 at Bates 051.


                                                   3
Case 1:21-cv-00197-PLM-SJB ECF No. 22, PageID.897 Filed 07/06/21 Page 4 of 20




                      turning over to us, you will, in effect, be paying interest to us at a
                      rate of 22.25% per year.”4

                  4. In Re: Marcus Taylor and Catalina Structured Funding, Inc.:
                     “Based on the new amount that you will receive from us and the
                     amounts and timing of the structured settlement payments that you
                     are turning over to us, you will, in effect, be paying interest to us at
                     a rate of 19.157% per year.”5

                  5. In Re: Michael Miller and Catalina Structured Funding, Inc.:
                     “Based on the new amount that you will receive from us and the
                     amounts and timing of the structured settlement payments that you
                     are turning over to us, you will, in effect, be paying interest to us at
                     a rate of 18.062% per year.”6

                  6. In Re: Ronald Ralph and Catalina Structured Funding, Inc.: “Based
                     on the new amount that you will receive from us and the amounts
                     and timing of the structured settlement payments that you are
                     turning over to us, you will, in effect, be paying interest to us at a
                     rate of 30.70% per year.”7

                  7. In Re: Tralanna Cauley and Catalina Structured Funding, Inc.:
                     “Based on the new amount that you will receive from us and the
                     amounts and timing of the structured settlement payments that you
                     are turning over to us, you will, in effect, be paying interest to us at
                     a rate of 13.701% per year.”8

          In sum, Defendant is lender and sells loan products and related services. It harasses

consumers with telephone solicitations – even after repeated opt-out requests – because it is

attempting to encourage consumers to purchase and invest in its services and loan products.

Defendant has failed to overcome Plaintiff’s well-pleaded allegations. If this Court has any doubt,




4
    Id., Ex. 3 at Bates 083-084.
5
    Id., Ex. 4 at Bates 110-111.
6
    Id., Ex. 5 at Bates 138.
7
    Id., Ex. 6 at Bates 165.
8
    Id., Ex. 7 at Bates 188-189.
                                                      4
Case 1:21-cv-00197-PLM-SJB ECF No. 22, PageID.898 Filed 07/06/21 Page 5 of 20




it should rule on the issue on a developed factual record, not based on self-serving arguments and

narrative.

   II.       FACTS

         Defendant purchases structured settlements and annuities from individuals. First Amended

Complaint, [DE 12], at ¶ 12. A structured settlement is a legal settlement which provides in whole

or in part for periodic payments. Id. at ¶ 13. Pursuant to the structured settlement, the annuitant

must receive their money in payments over time. Id. at ¶ 13. As a purchaser of structured

settlements, Defendant offers consumers the option to obtain their money in a lump-sum—at a

discount—rather than over a period of time. Id. at ¶ 14.

         Defendant generates revenue by purchasing the structured settlements at a discounted rate

and by charging consumers various transactional fees including legal fees, court fees, broker

commission, insurance company payments, administrative fees and/or processing fees. Id. at ¶ 15.

Defendant’s profit and transactional fees are reflected as an “effective discount rate”. Id. at ¶ 15.

Typical effective discount rates may range anywhere from 10% to 30%. Id. at ¶ 15. Defendant’s

services are not free, and it regularly charges consumers fees to perform a number of services,

including: (i) processing the payee's application; (ii) computing the present value of the structured

settlement; (iii) complying with underwriting requirements; (iv) preparing and processing the

contract; (v) complying with applicable disclosure laws and other laws pertaining to court

approval; and (vi) filing all necessary legal documents to obtain court approval of the transaction.

Id. at ¶16. In public employment listings, Defendant freely refers to its job openings as “sales”

positions for its “sales force” that consist of “marketing campaigns”, “high call volume”, and

“advertis[ing] nationwide via a variety of channels”. Id. at ¶19.




                                                 5
Case 1:21-cv-00197-PLM-SJB ECF No. 22, PageID.899 Filed 07/06/21 Page 6 of 20




       Defendant has enjoyed great success, advertising on its website that it has funded over

$75,000,000 in acquisitions of structured settlements. Id. at ¶ 17. Driven by this financial

incentive, Defendant engages in aggressive telemarketing tactics. Id. at ¶ 18. Defendant tracks

down recipients of structured settlements from court and public records, and then incessantly calls

and sends mail to their homes. Id. at ¶ 18. Numerous consumers have voiced their complaints

regarding Defendant’s aggressive solicitation practices. The following are just a few of the

consumer complaints found on the Internet regarding Defendant’s aggressive marketing strategies:

   -   This place constantly sends me mail. I have received calls, and one time even a text???
       I was so furious I replied and demanded they stop contacting me and I blocked the
       number. Extremely unprofessional, I never once contacted them with any interest
       whatsoever so they obtained my home address and phone number and use it as they
       please. I'm sure they call my home phone as well but we don't even use that anymore
       because the only people calling that number are the persistent annoying scamming
       companies. I ask again... stop sending me mail, stop calling, and never have an
       employee text me again because its weird, unprofessional and very annoying. They
       don't even put their company name on the mail, just an address lol. Stop wasting your
       time because one glance at 2626 Foothill blvd I immediately trash it.

   -   As if telling them to remove me from their files wasn't enough, I now have people
       coming TO MY HOUSE. These people do nothing more than try to harass people
       into business. Like you really think being this invasive is going to gain business
       with people?? "Only trying to help" really? You think that's helping. If I wanted to
       reach out to you, I would. THIS IS THE WORST COMPANY.

   -   These people will not stop calling me every week! When I told this woman they call me
       every other day or so, she rudely replies with "last time we called was last week. I'm
       checking our call log" as if having that type of attitude is going to make me want to do
       business with you...After I've explained to them over and over (nicely) that I'm not
       interested, they still call. Lisa just called me again and after telling her that I want my
       number removed because IM NOT INTERESTED, she tells me "your number is on
       public records" so what?? If I'm telling you to stop calling and harassing me, get the
       fucking point and have an oz of consideration and leave me the hell alone already. Jesus
       Christ, you guys are too desperate and need to stop harassing people for their business.

   -   These guys won't stop harassing me. I get calls from them weekly from multiple
       numbers and misleading letters in the mail. These guys are a bunch of scum bags.

   -   This place has been contacting my family for over two years, terrorizing us, sending
       us deceitful direct mail, and calling us from dozens of different phone numbers. We

                                                   6
Case 1:21-cv-00197-PLM-SJB ECF No. 22, PageID.900 Filed 07/06/21 Page 7 of 20




          have asked each and every time for them to stop contacting us; no matter what we
          say or do they continue to bully us. It has been exhausting and frustrating--every
          single time we get a call from a number we don't recognize we feel fearful. If you
          are a prospective customer: avoid this place at ALL COSTS. If you work at this
          company and are reading this: please, please, PLEASE, I BEG YOU, do the right
          thing and stop soliciting innocent people who are trying to go about their lives with
          as little trouble as possible.9

      -   harrassment via mail and phone I have repeatedly requested removal from unsolicited
          their call list and mail. I receive several forms of misleading mail each week that cannot
          be returned. They harass me via home and cell phone too. I've moved three times and
          even got a P.O box to stop the harassment and it still continues. Each time I speak with
          someone they tell me they will remove me from their lists, yet the harassment continues.
          They press me to divulge personal information that is none of their business and when
          family members answer they have shared personal information to them. Make them
          stop, please! They have not only harassed me, but family members too, as well as
          violated my privacy

      -   For over a year I have been getting calls from this company sometimes multiple
          times a day I ask over and over to be removed Company and it's agents refuses to
          honor my request to be removed from all of their calling list . When I ask to be
          removed they get upset hang up and next day again different agent calls They refuse
          to honor my request I am not interested in their service but they still call me all day
          everyday

      -   I have told business to STOP contacting me. They sent me fake gift cards around my
          birthday trying to get me to call them, keep texting and mailing me This company
          refuses to stop contacting me even though I have told them and my mom has told them
          several times and at length. For my birthday last year, they sent me gift cards which I
          thought was a gift from a friend trying to surprise me only for me to call them. They
          want me to sell my annuity which I will not do. Ever. I've told them and they still keep
          texting me and writing to me. I received a yesterday, August 22, at 5:29 Pm from
          someone named ****** asking me if I want access to my annuity which was court
          ordered. I blocked the number and deleted the conversation but I did take a screen shot.
          Today my mom received a letter from them trying to get me to sell. I want them to stop
          these aggressive tactics and stop using different numbers to contact me.

Id. at ¶ 18

          Plaintiff was the target of one of Defendant’s telemarketing campaigns. Specifically, on

or about February 6, 2021 at approximately 9:33 a.m., Defendant called Plaintiff’s cellular



9
    www.yelp.com/biz/catalina-structured-funding-la-crescenta-2


                                                      7
Case 1:21-cv-00197-PLM-SJB ECF No. 22, PageID.901 Filed 07/06/21 Page 8 of 20




telephone number ending in 4021 (“4021 Number”) from the telephone number 443-842-4319. Id.

at ¶ 20. At no point in time did Plaintiff provide Defendant with her consent to be contacted by

Defendant on the 4021 Number. Id. at ¶ 28. Plaintiff answered the phone call and asked that

Defendant stop calling her. Id. at ¶ 21. Despite this request, Defendant called Plaintiff again

February 6, 2021 and February 8, 2021. Id. at ¶ 22-25. Each time, Plaintiff asked Defendant to

stop calling her. Id. at ¶ 23; 25.

             Defendant’s calls promoted Defendant’s structured settlement products and related

services. Id. at ¶ 27.

             Specifically, Defendant was attempting to solicit business from Plaintiff for the
             purpose of promoting and encouraging Plaintiff to invest time and money in
             Defendant’s structured settlement products and related services for which
             Defendant would have charged Plaintiff various fees in the form of an effective
             discounted rate, including, but not limited to, fees related to (i) processing the
             Plaintiff’s application; (ii) computing the present value of the structured settlement;
             (iii) complying with underwriting requirements; (iv) preparing and processing the
             contract; (v) complying with applicable disclosure laws and other laws pertaining
             to court approval; and (vi) filing all necessary legal documents to obtain court
             approval of the transaction.

Id.

      III.      ARGUMENT AND MEMORANDUM OF LAW

      A. That Defendant is a “Transferee” Under Michigan and Other State SSPAs is
         Irrelevant and, at Best, Defendant has Raised a Factual Dispute.

             Preliminarily, Defendant’s emphasis on the fact that it is considered a “transferee” under

Michigan’s and other state SSPAs is a red herring. For one, Michigan’s SSPA allows companies

like Defendant to charge various fees related to the acquisition of a structured settlement,

“including, but not limited to, court filing fees, attorney fees, escrow fees, lien recordation fees,

judgment and lien search fees, finders' fees, commissions, and other payments to a broker or other

intermediary.” MCL § 691.1302(t). Defendant’s filing of close to 300 pages of court documents

in an effort to establish that it does not charge consumers fees is nothing more than a factual dispute
                                                       8
Case 1:21-cv-00197-PLM-SJB ECF No. 22, PageID.902 Filed 07/06/21 Page 9 of 20




not appropriate on a motion to dismiss. To the extent the Court is not satisfied with Plaintiff’s

allegations (which must be accepted as true) Plaintiff has demonstrated – through court filings

from jurisdiction where Defendant is required to disclose its charges to consumers – that,

consistent with Plaintiff’s allegations, Defendant does not provide a free service or product.

Defendant charges consumers for the services and loan products it provides in the form of

discounted rates or interest rates.     From a common sense standpoint, consumers pay for

Defendant’s services and loan products; otherwise, Defendant would not be in business.

       If there is any remaining question, this Court should rule on the issue on a complete factual

record as one district court recently held when faced with similar arguments advanced by a

defendant in a TCPA class action. See Less v. Quest Diagnostics, Inc., No. 3:20 CV 2546, 2021

U.S. Dist. LEXIS 14320, at *4 (N.D. Ohio Jan. 26, 2021) (“More information is needed to

determine whether the calls in this case were solicitations under the statute. Questions remain, such

as -- What was the business strategy behind [Defendant] making the calls? How did the calls

generate revenue for [Defendant]? Were the call operators paid on a commission or incentivized

if recipients booked an appointment?”). Indeed, “at this stage of proceedings, Plaintiff need not

entirely untangle [Defendant’s]” marketing and business model “to survive dismissal.” Bouton v.

Ocean Props., 223 F. Supp. 3d 1248, 1256 (S.D. Fla. 2016) (citing Overton v. Wells Fargo Bank,

N.A., 2012 U.S. Dist. LEXIS 15364, 2012 WL 401065, at *2 (E.D. Mo. Feb. 3, 2012) (“Courts

should not dismiss complaints because plaintiffs are unable to plead facts ‘which tend systemically

to be in the sole possession of defendants.’”) (quoting Braden v. Wal-Mart Stores, Inc., 588 F.3d

585, 598 (8th Cir. 2009)); see also Lipscomb v. Cronic, 2011 U.S. Dist. LEXIS 147190, 2011 WL

6755198, at *11 (N.D. Ga. Dec. 22, 2011).




                                                 9
Case 1:21-cv-00197-PLM-SJB ECF No. 22, PageID.903 Filed 07/06/21 Page 10 of 20




   B. Defendant was Engaged in Telephone Solicitations in Violation of the TCPA.

       Defendant correctly observes that “liability in this case hinges on whether Catalina’s

purpose in making the alleged calls was to encourage Plaintiff to purchase, rent, or invest in

property, goods, or services.” Mot. at 16. Plaintiff, however, disagrees with Defendant’s myopic

interpretation of what constitutes a “telephone solicitation” under the TCPA.           Contrary to

Defendant’s position, there is no blanket rule that calls purporting to offer free services or

attempting to purchase something are not telephone solicitations. Accordingly, “[c]ourts may look

beyond the pretextual claim that a service is ‘free’ when determining whether it is a solicitation

under the TCPA.” Less, 2021 U.S. Dist. LEXIS 14320, at *4 (“citing Matthew N. Fulton, D.D.S.,

P.C. v. Enclarity, Inc., 962 F.3d 882, 890 (6th Cir. 2020) (“The TCPA covers faxes that serve as

pretext for a commercial solicitation. In addition, and as previously described, the FCC has

explained that offers for free goods or services fall within the TCPA because they are often part of

an overall marketing campaign to sell property, goods, or services.”) (citations and quotations

marks omitted)); see also In re Rules and Regulations Implementing the Telephone Consumer

Protection Act of 1991, 18 FCC Rcd. 14014, 14097-98 (2003) (“Offers for free goods or services

that are part of an overall marketing campaign to sell property, goods, or services constitute [an

advertisement].”).

       In Buja, the District Court for the Southern District of Florida rejected an almost identical

argument in a similar TCPA class action dealing with the purchase of structured settlements. 2017

U.S. Dist. LEXIS 231500. In that case, the defendants, like Defendant here, “[e]mphasizing the

word ‘purchasing,’ [] argue[d] that they are purchasers of structured settlements, not sellers of any

goods or services.” Id. at *19. In rejecting this argument, the court in Buja preliminary noted that

“Defendants’ argument ignores the many services they provide as part of the structured-settlement



                                                 10
Case 1:21-cv-00197-PLM-SJB ECF No. 22, PageID.904 Filed 07/06/21 Page 11 of 20




transfer transaction.” Id. at *20. The court went on to explain that,

       As part of the transaction, a structured-settlement company, such as Defendants,
       may perform a number of services to effectuate the transaction (for a fee charged
       to the payee ), including the following: (i) process the payee's application; (ii)
       compute the prevent value of the structured settlement; (iii) comply with
       underwriting requirements; (iv) prepare and process the contract; and (v) comply
       with applicable disclosure laws and other laws pertaining to court approval. (See
       e.g., DE 45-2, Defendants' Sales Manual, at 10 (present value); 17, 68 (contract
       processing); 20, 68 (application and underwriting processing); 21-22, 68 (court
       approval).)[.]

Id. at *20-21. Ultimately, the court in Buja concluded that the calls at issue – calls like the ones in

this case seeking to “purchase” structured settlements – were telephone solicitations because the

“Defendants initiated telephone calls to Plaintiff ‘for purpose of encouraging the purchase of . . .

services’ provided by Defendants, as set forth in 47 C.F.R. § 64.1200(f)(11), (12)[.]” Id. at *21.

       Here, Plaintiff alleges that Defendant was engaged in telephone solicitations because the

ultimate purpose of its calls was to encourage Plaintiff and the Class members to invest money

and time in Defendant’s structured-settlement acquisition services and products. Specifically,

Plaintiff alleges that Defendant provides consumers a number of services, including: (i) processing

the payee's application; (ii) computing the present value of the structured settlement; (iii)

complying with underwriting requirements; (iv) preparing and processing the contract; (v)

complying with applicable disclosure laws and other laws pertaining to court approval; and (vi)

filing all necessary legal documents to obtain court approval of the transaction. FAC at ¶ 16.

Defendant charges fees to consumers for these services which are reflected as discounted rates on

the lump sums received by consumers and/or interest rate charges in jurisdictions where Defendant

is statutorily required to disclose to consumers what they are paying for Defendant’s services. Id.

at ¶ 15; see also RJN, supra, (disclosing interest rate charges as high as 30.70%). Notably, before

the filing of this lawsuit, Defendant did not dispute that it was engaged in telemarketing, publicly



                                                  11
Case 1:21-cv-00197-PLM-SJB ECF No. 22, PageID.905 Filed 07/06/21 Page 12 of 20




referring to its job openings as “sales” positions for its “sales force” that consist of “marketing

campaigns”, “high call volume”, and “advertis[ing] nationwide via a variety of channels”. FAC

at ¶ 19.

           The authorities cited by Defendant cut against its position. For example, in the FCC Order

cited by Defendant, Mot. at 17, the FCC stated: “we clarify that a telephone solicitation would

include calls by real estate agents to property owners for the purpose of offering their services to

the owner, whether the property listing has lapsed or not.” In the Matter of Rules & Reguls.

Implementing the Tel. Consumer Prot. Act of 1991, 20 F.C.C. Rcd. 3788, 3793-94 ¶ 15 (2005). A

real estate agent seeking to represent a seller in the sale of their home does not sell anything to the

homeowner. Instead, like Defendant’s business model, real estate agent charge fees for their

services that are reflected as discounted amounts on what the seller ultimately receives when they

sell their home.

           Similarly, Orea v. Nielsen Audio, Inc. involved a market survey where the plaintiff – unlike

Plaintiff here – would not have had to ultimately pay for any service. No. 14-cv-04235-JCS, 2015

U.S. Dist. LEXIS 54916, at *7 (N.D. Cal. Apr. 24, 2015). The other authorities cited by Defendant

all involve instances where the plaintiff would not have ultimately been required to purchase or

pay for anything, either directly or indirectly. See, e.g., Friedman v. Torchmark Corporation, No.

12-CV-2837-IEG BGS, 2013 U.S. Dist. LEXIS 114321, 2013 WL 4102201, at *6 (S.D. Cal. Aug.

13, 2013) (invitation to attend a recruiting webinar); Murphy v. DCI Biologicals Orlando, LLC,

No. 6:12-CV-1459-ORL, 2013 U.S. Dist. LEXIS 181732, 2013 WL 6865772, at *10 (M.D. Fla.

Dec. 31, 2013) (asking plaintiff to donate blood in exchange for cash); Edelsberg v. Vroom, Inc.,

No. 16-cv-62734, 2018 U.S. Dist. LEXIS 50420 (S.D. Fla. Mar. 27, 2018) (offer to buy vehicle

listed on Craigslist).



                                                   12
Case 1:21-cv-00197-PLM-SJB ECF No. 22, PageID.906 Filed 07/06/21 Page 13 of 20




        These cases offer nothing to the analysis before the Court. Unlike Defendant’s cited

authorities, Plaintiff alleges (and has demonstrated through Defendant’s own court filings) that

Defendant charges consumers fees for its services and loan products. Thus, the ultimate purpose

of Defendant’s calls was to solicit and encourage Plaintiff and the Class members to invest time

and money in Defendant’s services. At best, as discussed below, Defendant’s calls constitute so-

called “dual purpose” calls – calls that appear as non-solicitations on their face, but are ultimately

devised to market products and services to consumers.

    C. Even if not Considered Direct Telephone Solicitations, Defendant’s Calls are Violative
       Dual Purpose Calls.

        In 2003, the FCC issued guidance concerning dual purpose calls stating:

        The so-called “dual purpose” calls described in the record—calls from mortgage
        brokers to their clients notifying them of lower interest rates, calls from phone
        companies to customers regarding new calling plans, or calls from credit card
        companies offering overdraft protection to existing customers—would, in most
        instances, constitute “unsolicited advertisements,” regardless of the customer
        service element to the call. The Commission explained in the 2002 Notice that such
        messages may inquire about a customer's satisfaction with a product already
        purchased, but are motivated in part by the desire to ultimately sell additional
        goods or services. If the call is intended to offer property, goods, or services
        for sale either during the call, or in the future (such as in response to a message
        that provides a toll-free number), that call is an advertisement.

In re Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, Report and Order,

18 FCC Rcd. 14014, 14098 ¶ 142 (July 3, 2003) (emphasis added).

        Subsequently, in 2012, the FCC clarified – in the context of consumer opt-out requests –

that,

        texts that encourage consumers to call or otherwise contact the sender in an attempt
        to market, including such texts that, while neutral on their face, lead to a marketing
        message if the consumer contacts the sender, are likely beyond the scope of the
        consumer’s prior consent.




                                                 13
Case 1:21-cv-00197-PLM-SJB ECF No. 22, PageID.907 Filed 07/06/21 Page 14 of 20




In re Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, Report and Order,

27 FCC Rcd. 15391, at ¶ 12 (Nov. 29, 2012).

       Consistent with this guidance, the Ninth Circuit held that, “the FCC has determined that

so-called ‘dual purpose’ calls, those with both a customer service or informational component as

well as a marketing component, are prohibited.” Chesbro v. Best Buy Stores, LP, 705 F.3d 913,

917 (9th Cir. 2012) (citing 2003 Report and Order at 14097-98 ¶¶ 140-142). Further, the Ninth

Circuit explained that in applying the dual purpose rule, courts must focus “not on the caller’s

characterization of the call, but on the purpose of the message.” Id. at 918. It elaborated that courts

should approach the analysis “with a measure of common sense,” keeping in mind that “[n]either

the statute nor the regulations require an explicit mention of a good, product, or service where the

implication is clear from the context,” and that “[a]ny additional information provided in the calls

does not inoculate them.” Id. The logic behind examining intent is sound: if the analysis relied

solely on the face of the communication, companies could easily circumvent the TCPA’s rules by

using “informational” calls or ones purporting to offer a “free” service as a hook to then solicit

business. This would effectively eviscerate the TCPA’s express written consent requirement.

       Courts evaluating calls that contain a marketing component have found them to be dual

purpose calls for which express written consent is required. For example, in Chesbro, the

defendant called the plaintiff with a prerecorded message to inform him that his “Best Buy Reward

Zone” certificates were about to expire. 705 F.3d at 916. Subsequently, the defendant sent a

second prerecorded messages to the plaintiff to notify him of changes to the rewards program and

to encourage the plaintiff to “go to MyRewardZone.com for details and to update your

membership.” Id. at 916-17. In rejecting the defendant’s argument that the calls were not

telemarketing, the Ninth Circuit held:



                                                  14
Case 1:21-cv-00197-PLM-SJB ECF No. 22, PageID.908 Filed 07/06/21 Page 15 of 20




        The robot-calls urged the listener to “redeem” his Reward Zone points, directed
        him to a website where he could further engage with the RZP, and thanked him for
        “shopping at Best Buy.” Redeeming Reward Zone points required going to a Best
        Buy store and making further purchases of Best Buy's goods. There was no other
        use for the Reward Zone points. Thus, the calls encouraged the listener to make
        future purchases at Best Buy.

Id. at 918.

        In Chinitz v. NRT West, Inc, the defendants used prerecorded messages that simply stated

that there “was a bad connection and someone would call [the recipient] back.” No. 18-cv-06100-

NC, 2019 U.S. Dist. LEXIS 27134, at *6 (N.D. Cal. Feb. 20, 2019). Thereafter, defendant’s

employee would follow up and attempt to sell their real estate brokerage services. Id. Defendant

argued that the court should limit its dual-purpose analysis to just the content of the pre-recorded

call itself. Id at *6-7. The court rejected this argument and stated that “[47 C.F.R. § 64.1200(a)(2)]

makes clear that the TCPA reaches prerecorded messages that do not constitute advertisements or

telemarketing themselves.” Id. Thus, the initial pre-recorded call “‘introduce[d]’ the telemarketing

call and is prohibited under the TCPA.” Id. at *7.

        Similarly, in Golan v. Veritas Entm't, LLC, the defendants engaged in a national

telemarketing campaign to promote their movie, Last Ounce of Courage. 788 F.3d 814, 817 (8th

Cir. 2015). They prepared two pre-recorded messages, one that was played if the recipient

answered his/her phone, and another which was left as a voicemail if the phone was not answered.

Id. The plaintiffs did not answer their phones and consequently received the following pre-

recorded message on their voicemail: “Liberty. This is a public survey call. We may call back

later.” Id. at 816. In granting the defendant’s motion to dismiss, the district court concluded that

the messages received by the plaintiffs did not contain an advertisement and did not constitute

telemarketing. Id. at 818. On appeal, the Eighth Circuit reversed, rejecting the defendants’

argument that it should “consider only the content of the calls in determining whether they were

                                                 15
Case 1:21-cv-00197-PLM-SJB ECF No. 22, PageID.909 Filed 07/06/21 Page 16 of 20




‘telemarketing.’” Id. at 820 (citing Alleman v. Yellowbook, Inc., No. 12-CV-1300-DRH-PMF,

2013 U.S. Dist. LEXIS 127212 (S.D. Ill. Sept. 6, 2013)).

       The Eighth Circuit reasoned that “[n]either the TCPA nor its implementing regulations

‘require an explicit mention of a good, product, or service’ where the implication of an improper

purpose is ‘clear from the context.’” Id. (citing Chesbro, 705 F.3d at 918). The Eighth Circuit

further held:

       Here, the context of the calls indicates that they were initiated for the purpose of
       promoting Last Ounce of Courage….Although the campaign appeared to survey
       whether recipients had “traditional American values,” [the producers of the movie]
       were “more concerned with getting viewers to see Last Ounce of Courage than
       gathering information about them.”…. Since the calls were initiated and transmitted
       to the Golans in order to promote Last Ounce of Courage, they qualified as
       “telemarketing” even though the messages never referenced the film.

Golan, 788 F.3d at 820.

       In Flores v. Access Ins. Co., the defendant, an auto insurance company, sent the following

text message to the plaintiff’s cellular telephone: “Your Access Auto Insurance policy cancels

01/26/2015. To avoid cancellation, make a payment at [this website]. Reply STOP to Opt-out.”

No. 2:15-cv-02883-CAS(AGRx), 2017 U.S. Dist. LEXIS 36486, at *2 (C.D. Cal. Mar. 13, 2017).

The plaintiff alleged that the defendant violated the TCPA by sending him a text message without

his express written consent. Id. at *20. The defendant argued that it did not need written consent

because its text message did not constitute telemarketing. Id. In rejecting the defendant’s

argument, the court sided with the plaintiff’s contention

       that defendant's communications had two purposes: (1) to alert plaintiff to the
       expiration of his auto insurance policy; and (2) to encourage plaintiff to renew his
       policy. That is, the communications had both informational and telemarketing
       purposes because plaintiff was informed about the status of his policy and was
       encouraged to purchase services from defendant.




                                                16
Case 1:21-cv-00197-PLM-SJB ECF No. 22, PageID.910 Filed 07/06/21 Page 17 of 20




Id. at *21 (internal citation omitted). Since the defendant failed to obtain express written consent,

the court concluded that the plaintiff had adequately stated a claim for violation of the TCPA.

       In Meyer v. Bebe Stores, Inc., the defendant sent the following text message to the plaintiff:

“bebe: ‘Get on the list! Reply YES to confirm opt-in. 10% OFF reg-price in-store/online.

Restrictions apply. 2msg/mo, w/latest offers. Msg & data rates may apply.’” No. 14-cv-00267-

YGR, 2015 U.S. Dist. LEXIS 12060, at *3 (N.D. Cal. Feb. 2, 2015). The plaintiff alleged that the

defendant violated the TCPA because it did not have her express written consent to send her text

messages. Id. The defendant countered that its message was “merely an informational or

administrative message,” for which it only needed express consent. Id. at *11. The court agreed

with the plaintiff, holding that the text message at issue was an impermissible dual purpose

message that sought to encourage a future purchase. Id. The court was not persuaded by the fact

that the message served a dual administrative function (opt-in), holding that express written

consent was required because of the marketing component of the message (encouraging future

purchases). Id. at *12.

       Lastly, in Toney v. Quality Res., Inc., the plaintiff provided her cellular telephone number

to the defendant in connection with the purchase of children’s shoes. 75 F. Supp. 3d 727, 731-32

(N.D. Ill. 2014). Subsequently, the defendant called the plaintiff’s cellular telephone with an

automated dialer to verify the plaintiff’s address. Id. at 732. During that call, the defendant’s

agent tried to sell the plaintiff a membership in defendant’s “Budget Savers” program. Id. The

plaintiff filed suit under the TCPA, claiming that the defendant contacted her without her express

written consent. Id. at 731. The defendant disputed plaintiff’s characterization of the call, claiming

that it was simply a “confirmation telephone call.” Id. at 737. The court ultimately agreed with

the plaintiff, holding that the call was a dual purpose call that it deemed a “sales call,” because



                                                 17
Case 1:21-cv-00197-PLM-SJB ECF No. 22, PageID.911 Filed 07/06/21 Page 18 of 20




defendant, in addition to verifying plaintiff’s information, attempted to sell her the “Budget

Savers” program. Id. at 738.

         Here, Defendant’s calls are at best dual purpose solicitations that are actionable under the

TCPA. Defendant contacted Plaintiff and the Class members with purported offers to “purchase”

their structured settlements. While Defendant attempts to characterize its calls as innocent offers

to purchase something, they were in reality solicitations intended to sell Defendant’s loan products

and related services. Ultimately, to the extent this Court has any remaining questions, it should

address them on a complete factual record as did the court in Less. See 2021 U.S. Dist. LEXIS

14320, at *4 (N.D. Ohio Jan. 26, 2021) (“More information is needed to determine whether the

calls in this case were solicitations under the statute. Questions remain, such as -- What was the

business strategy behind [Defendant] making the calls? How did the calls generate revenue for

[Defendant]? Were the call operators paid on a commission or incentivized if recipients booked

an appointment?”).


   IV.        CONCLUSION

         Defendant is not a charity or not-for-profit organization. Defendant is a business which

scours court records for structured settlement recipients and then aggressively markets to them,

even after requests for the calls to stop. Defendant’s services are not free. Defendant was engaged

in soliciting Plaintiff and the Class members and should be held accountable for its TCPA

violations.

         WHEREFORE, Plaintiff Beverly Anderson respectfully requests an Order denying

Defendant’s Motion, and for such other relief deemed appropriate under the circumstances.




                                                 18
Case 1:21-cv-00197-PLM-SJB ECF No. 22, PageID.912 Filed 07/06/21 Page 19 of 20




Dated: July 6, 2021



                                           Respectfully submitted,

                                           Manuel S. Hiraldo
                                           Manuel S. Hiraldo, Esq.
                                           HIRALDO P.A.
                                           401 E. Las Olas Blvd., Ste. 1400
                                           Fort Lauderdale, FL 33301
                                           mhiraldo@hiraldolaw.com
                                           954-400-4713

                                           Ignacio Hiraldo, Esq.
                                           IJH LAW
                                           1200 Brickell Ave. Suite 1950
                                           Miami, FL 33131
                                           E: IJhiraldo@IJhlaw.com
                                           T: 786-496-4469

                                           Attorneys for Plaintiff




                                      19
Case 1:21-cv-00197-PLM-SJB ECF No. 22, PageID.913 Filed 07/06/21 Page 20 of 20




                             CERTIFICATE OF COMPLIANCE

       This brief complies with the word limit of Local Civil Rule 7.2(b)(i). The total word count

of this response brief is 5,991. The total word count was generated by Microsoft Word and does

not include the case caption, cover sheets, any table of contents, any table of authorities, the

signature block, attachments, exhibits, and affidavits.


                                                      By: /s/ Manuel S. Hiraldo
                                                          Manuel S. Hiraldo, Esq.




                                                 20
